Title: To Thomas Jefferson from Ephraim Kirby, 14 March 1803
From: Kirby, Ephraim
To: Jefferson, Thomas


          
            Sir
                            
            Litchfield March 14th. 1803
          
          It has been mentioned to me, that expectations of the removal of the Surveyor at Saybrook in this State, from office, are generally entertained. Should such an event take place, permit me to name Mr. George Wolcott as a candidate for the appointment. He is a Gentleman of fair and unblemished moral character, whose integrity, amidst the conflicts of party, I believe, has never been questioned; and whose competency to the duties of the office cannot be doubted.
          
          Mr. Wolcott is a man of business habits—During the severe period of political persecution in 1798 & 99 he was deprived of an office under the State Government, which afforded handsome emolument, for no other cause, than his political opinions. His rank in society is respectable—he has frequently, & recently been elected to a seat in the Legislature of Connecticut.
          Since you have been so good as to permit me to address you with freedom on subjects of this nature, I make no apology for the present communication.
          I am with great respect Sir Your Obedt. Servt
          
            Ephm Kirby
          
        